Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after his urine sample twice tested positive for marihuana. The misbehavior report, positive test results and supporting documentation, as well as the testimony of the correction officer who performed the tests and authored the report, provide substantial evidence supporting the determination (see Matter of Pujals v Fischer, 87 AD3d 767, 767 [2011]; Matter of Henriquez v Bezio, 84 AD3d 1662, 1663 [2011]). Testimony at the hearing further resolved the minor discrepancies that existed in the testing documentation (see Matter of Henderson v Fischer, 98 AD3d 1162, 1163 [2012]). Petitioner’s remaining contentions, including that he was improperly denied access to various documents and that the Hearing Officer was biased, have been considered and found to lack merit.
Lahtinen, J.E, McCarthy, Spain and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.